Title: From George Washington to David Stuart, 20 November 1791
From: Washington, George
To: Stuart, David



Dear Sir
Philadelphia Novr 20th 1791

I had heard before the receipt of your letter of the 29th of October—and with a degree of surprize & concern not easy to be expressed—that Majr L’Enfant had refused the Map of the

Federal City when it was requested by the Commissioners for the satisfaction of the purchasers at Sale. It is much to be regretted—however common the case is—that men who possess talents which fit them for peculiar purposes should almost invariably be under the influence of untoward dispositions—or are sottish idle—or possessed of some other disqualification by which they plague all those with whom they are concerned. But I did not expect to have met with such perverseness in Major L’Enfant as his late conduct exhibited.
Since my first knowledge of this Gentleman’s abilities in the line of his profession, I have viewed him not only as a scientific man but one who added considerable taste to professional knowledge; and that, for such employment as he is now engaged in; for projecting public works; & carrying them into effect he was better qualified than any one who had come within my knowledge in this Country, or indeed in any other the probability of obtaining whom could be counted upon. I had no doubt, at the same time, that this was the light in which he considered himself; and of course that he would be so tenacious of his plans as to conceive they would be marred if they underwent any change or alteration; but I did not suppose that he wd have interfered further in the mode of selling the lots, than by giving an opinion with his reasons in support of it: & this perhaps it might be well always to hear, as the latter would stamp the propriety, or shew the futility of it. To advise this, I am the more inclined, as I am persuaded that all those who have any Agency in the business have the same objects in view, although they may differ in sentiment with respect to the mode of execution; because, from a source even less productive than L’Enfants, may flow ideas that are capable of improvement; and because I have heard that Ellicot, who is also a man of uncommon talents in his way, and of a more placid temper, has intimated that no information had been required either from him, or L’Enfant on some point or points (I do not now particularly recollect what) which they thought themselves competent to give.
I have no other motive for mentioning the latter circumstance than merely to shew that the feelings of such Men are always alive—and, where there assistance is essential; that it is policy to humour them or to put on the appearance of doing it. I have, however, since I have come to the knowledge of Majr L’Enfants

refusal of the Map, at the Sale, given him to understd through a direct channel, though not an official one, as yet (further than what casually passed between us, previous to the Sale, at Mount Vernon[)], that he must, in future, look to the Commissioners for directions. That, having laid the foundation of this grand design, the Superstructure depended upon them. That I was perfectly satisfied his plans and opinions would have due weight, if properly offered and explained. That if the choice of Commissioners was again to be made I could not please myself better, or hit upon those who had the measure more at heart, or better disposed to accomodate the various interests—and persons concerned; and that it would give me great concern to see a goodly prospect clouded by impediments which might be thrown in the way, or injured by disagreements which would only serve to keep alive the hopes of those who are enemies to the Plan. But, that you may not infer from hence he has expressed any dissatisfaction at the conduct of the Commissioners, towards him, it is an act of justice I should declare that, I never have heard—directly nor indirectly—that he has expressed any. His pertinacity would, I am persuaded, be the same in all cases, & to all men. He conceives, or would have others believe, that the Sale was promoted by with-holding the general map, & thereby, the means of comparison; but I have caused it to be signified to him, that I am of a different opinion; & that it is much easier to impede, than to force a Sale, as none who knew what they were about would be induced to buy—to borrow an old adage “A Pig in a Poke.”
There has been something very unaccountable in the conduct of the Engraver, yet I cannot be of opinion the delays were occasioned by L’Enfant. As soon, however, as a correct draught of the City is prepared, the same, or some other person shall be pressed to the execution. I say a correct draught, because I have understood that Mr Ellicot has given it as his opinion it was lucky that Engravings did not come out from the first Plan, inasmuch as they would not have been so perfectly exact as to have justified a Sale by them.
It is of great importance, in my opinion, that the City should be laid out in to squares and lots with all the dispatch that the nature & accuracy of the Work will admit. And it is the opinion of intelligent & well informed men—now in this City—who are friends to the measure, that for this purpose, & to accomodate

the two great Interests of George Town & Carrollsburg, it would be advisable, rather than delay another public Sale until the whole can be compleated, to lay all the ground into squares which shall be West of the Avenue leading from George Town to the Presidents House—thence by the Avenue to the House for Congress—& thence by a proper Avenue (I have not the Plan by me to say which) to the Eastern Branch; comprehending the range of Squares next to, & binding on the said Avenues on the East side; And to appoint as early a day for the Sale as a moral certainty of their completion will warrant.
When I speak of the importance of dispatch, it does not proceed from any doubt I harbour, that the enemies to the measure can shake the establishment of it; for it is with pleasure I add as my opinion—that the Roots of the permanent Seat are penetrating deep, & spreading far & wide—The Eastern States are not only getting more & more reconciled to the measure, but are beginning to view it in a more advantageous light as it respects their policy and interests; and some members from that quarter who were its bitterest foes while the question was pending in Congress, have now declared in unequivocal terms to various people, and at various times, that if attempts should be made to repeal the Law they would give it every opposition in their power. These sentiments of the Eastern people being pretty well known, will, I am persuaded, arrest the design, if a repeal had been contemplated; but it will not prevent those who are irreconcilable, from aiming all the side blows in their power at it: and the rumours which were spread at the Sale, that Congress never wd reside there, is one of the expedients that will be exerted in all its force, with a view to discourage the Sales of the Lots, & the buildings thereon, that the accomodations may be unfit for the Government when the period shall arrive that the removal is to take place.
When I see Major L’Enfant (who it is said will shortly be here) I shall endeavr to bring him to some explanation of the terms on which he will serve the public—and will also impress upon him the necessity of dispatch, that as early a Sale as circumstances will admit, may ensue.
When I began this letter, and until I had got to the present stage of it, it was intended as an answer to yours of the 29th of October; but on a reperusal of that of the 21st of the said month

from the Commissioners, I find it will serve as an answer to both; and, as it is of an enormous length, & my head & hands during the Session of Congress are fully employed, I pray you at the first meeting of the Commissioners to lay these sentiments before them for their private information.
I forward the enclosed, as I did a former communication from the same person, that the Commissioners may be apprised of the circumstances attending the Land which is the subject of the letter. No acknowledgment of this, or the former, has been made by me. With very great esteem & regard I am Dear Sir Your Most Obedt & Affecte Humble Servant

Go: Washington


P.S. I fear you have forgot my request, made in behalf of Mr Young, of England.

